911 Main Street, Suite 1500 Kansas City, MO64105 Tel: 816-221-8800 Fax:816-221-8051 Toll Free: 888-979-1200 March 1, Statement of Compliance For Period ending December 31, 2007 Re: Transactions per Attachment A I, Clark Rogers, in my capacity as Senior Vice President of KeyCorp Real Estate Capital Markets, Inc. (KRECM), do hereby state that: • A review of the Primary Servicing and Master Servicing activities of KRECM during the above stated period and of its performance, under the Agreement(s), has been made under my supervision and, • To the best of my knowledge, based on such review, KRECM has fulfilled all of its obligations under the Agreement in all material respects throughout the reporting period. By: Date: /s/ Clark Rogers March 1, 2008 Clark Rogers Senior Vice President Classification: KeyCorp Public M:\Intranet Contents\Key\Annual Compliance\2008 (yr 2007)\Officer Certificates (aka 1123)\2007 Reg AB KCRECM MP OffCert- 031008.doc KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Master Servicer 1. Citigroup Commercial Mortgage Securities, Inc., Citigroup Commercial Mortgage Trust, Series 2007-FL3, dated 05/9/2007 2. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C1, dated 03/01/2006 3. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C4, dated 09/01/2006 4. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C5, dated 12/01/2006 5. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-OMA, dated 02/10/2006 6. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-TFL1, dated 04/09/2006 7. Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-TFL2, dated 11/09/2006 8. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-TFL1, dated 03/09/2007 9. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-TFL2, dated 07/09/2007 10. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C4, dated 09/01/2007 11. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2, dated 05/01/2007 12. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C3, dated 06/01/2007 13. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C5, dated 11/01/2007 14. Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage Pass-Through Certificates, Series COMM 2007-C9, dated 08/01/2007 15. GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2007-C1, dated 05/01/2007 16. Greenwich Capital Commercial Funding Corp., Commercial Mortgage Pass- Through Certificates, Series 2007-GG11, dated 02/12/2007 17. Hartford Mezzanine Investors I-CRE CDO 2007-1, Ltd., dated 08/08/2007 18. Highland Park CDO I, Ltd., dated 12/20/2006 19. J. P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC20, dated 08/03/2007 20. Key ABS LLC, Key Commercial Mortgage Pass-Through Certificates, Series 2007-SL1, dated 04/01/2007 21. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Trust Pass-Through Certificates, Series 2007-8, dated 08/01/2007 Classification: KeyCorp PublicPage 1 of 3 KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Master Servicer 22. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Trust Pass-Through Certificates, Series 2007-9, dated 08/01/2007 23. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Pass-Through Certificates, Series 2006-2, dated 06/01/2006 24. Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Floating Trust Pass- Through Certificates, Series 2006-1, dated 11/01/2006 25. Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-C1, dated 08/01/2007 26. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Pass-Through Certificates, Series 2007-5, dated 03/01/2007 27. Structured Asset Securities Corporation II, LehmanBrothersFloatingRate CommercialMortgageTrustPass through Certificates, Series 2007-LLF C5, dated 08/09/2007 28. Structured Asset Securities Corporation II, LBUBS Commercial Mortgage Trust 2007-C2, dated 04/11/2007 29. Wachovia Commercial Mortgage Securities, Inc. Wachovia Bank Commercial Mortgage pass-Through Certificates, Series 2007-C30, dated 03/01/2007 Classification:
